Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a decree of a chancery court making a special assessment against the appellant for drainage improvements contemplated by the appellee. The appeal bond was filed more than twenty days after the rendition of the decree appealed from, and the case now comes on to be heard on the motion of the appellant to dismiss the appeal, because the bond was not filed within twenty days from the rendition of the decree.
The right to the appeal is governed by sections 7 and 19, chapter 269, Laws of 1914, Hemingway’s Code, sections 4445 and 4486. The first of these sections provides that an appeal may be taken from an order of the board of supervisors making such an assessment — “within twenty days to the chancery court or chancellor in vacation; or to the supreme court of the state if the decision be of the chancery court,” etc.
The appellant’s contention is that this twenty-day limitation applies only to appeals from a board of supervisors to the chancery court, and that consequently the limitation on an appeal to the supreme court is that provided by the general statute limiting appeals to the supreme court.
We are of the opinion that the limitation here provided for is on an appeal both to the chancery and the supreme court, which conclusion is reinforced by the other section of the statute hereinbefore referred to, which provides that:
“Whenever an appeal is allowed to be prosecuted under this act, the same shall be taken within the time fixed by this act, . . . and if the appeal be from an order of the chancery court, or chancellor in vacation, such appeal shall be prosecuted in like manner as is provided by law for the prosecution of appeals from other decrees of said court, but must be within the time fixed by this act for appealing.”

Motion sustained, and appeal dismissed.